Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 13-18 sets forth a “machine-readable medium”. However, the specification as originally filed does not explicitly define the machine readable medium by stating that it’... includes, but is not limited to’ a number of various mediums (Para. 34). The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a machine- readable medium (also called machine readable storage medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is absent an explicit definition or is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See in re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 8, 13, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by US 20160277328 A1 to Ishizuka et al. (“Ishizuka”).

As to claim 1, Ishizuka teaches a method for interactive commenting in an on-demand video, the method comprising: receiving a video file selection from a first user for display on a first user device, wherein the video file is an on-demand video file (¶0023, comment display region 104 displays the comments posted by other viewers currently viewing the program being displayed); receiving a first input from the first user on the first user device via a first graphical user interface at a first time of the video file (¶0024, the comments are character strings that express the impressions and feelings harbored individually by various viewers in diverse locations at a given point in time regarding part or all of the scenes making up the same video content); determining a time interval of the selected video file, the time interval being based on the first time of the video file associated with the first input from the first user (¶0060, ¶0074); identifying one or more second users on one or more second user devices within the time interval of the video file; and displaying the first input from the first user to the one or 
As to claim 2, Ishizuka teaches the method according to claim 1, comprising: receiving a second input from one of the one or more second users via one of the one or more second graphical user interfaces at a second time of the video file, the second input being a reply to the first input; in response to determining the second input is not within the time interval, displaying the second input to the first user via the first graphical user interface in a first color, the second input being displayed over the video file; and in response to determining the second input is within the time interval, displaying the second input to the first user via the first graphical user interface in a second color, the second input being displayed over the video file (Fig. 8, ¶0084, ordinary comment displaying section 74 displays ordinary comments in a relatively prominent manner (e.g., in deep black). The low-value comment displaying section, on the other hand, displays low-value comments 134 in a relatively inconspicuous manner (e.g., in light grey). Alternatively, the low-value comment displaying section 76 may display the low-value comments in a color higher in brightness and lower in intensity (i.e., fainter and lighter) than the ordinary comments. As another alternative, the low-value comment displaying section 76 may display the low-value comments behind the ordinary comments. The low-value comment displaying section 76 may also display the low-value comments with a predetermined transmission factor).

As to claim 7, see the rejection of claim 1.
As to claim 8, see the rejection of claim 2.
As to claim 13, see the rejection of claim 1.
As to claim 14, see the rejection of claim 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka and further in view of US 20190206408 A1 to Qi et al. (“Qi”).


As to claim 3, Ishizuka teaches the method as in claim 1, Ishizuka does not teach wherein the video file has one or more past user comments associated with one or more time intervals of the video.  Qi teaches wherein the video file has one or more past user comments associated with one or more time intervals of the video (¶0038).  In view of the teachings of Qi, it would have been obvious before the effective filing date of the invention to modify the teachings of Ishizuka.  The suggestion/motivation would be to generate a personalized set of content objects to display to a user, such as a newsfeed of aggregated stories of other users connected to the user.
As to claim 9, see the rejection of claim  3.
As to claim 15, see the rejection of claim  3.
Claim 4, 5, 10, 11, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka and Qi and further in view of US 6014136 A to Ogasawara et al. (“Ogasawara”).
As to claim 4, Ishizuka and Qi teaches the method as in claim 3, Ishizuka and Qi do not teach wherein the one or more past user comments are displayed in a first color. Ogasawara teaches wherein the one or more past user comments are displayed in a first color (Col. 5, ll. 36-40).  In view of the teachings of Ogasawara, it would have been obvious before the effective filing date of the invention to modify the teachings of Ishizuka and Qi.  The suggestion/motivation would be to organize and make more user-friendly.
As to claim 5, Ishizuka, Qi and Ogasawara teaches the method as in claim 4, wherein the first user input is displayed in a second color (Ishizuka, ¶0111). 
As to claim 10, see the rejection of claim 4.
As to claim 11, see the rejection of claim 5.
As to claim 16, see the rejection of claim 4.
As to claim 17, see the rejection of claim 5.
Claim 6, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka and Qi and further in view of US 11057583 B2 to Li et al. (“Li”).
As to claim 6, Ishizuka teaches the method as in claim 1, Ishizuka does not teach wherein the first graphical user interface and the one or more second graphical user interfaces are bullet screen interfaces. Li teaches wherein the first graphical user interface and the one or more second graphical user interfaces are bullet screen interfaces (Col. 4, 5-25, bullet comments).  In view of the teachings of Li, it would have been obvious before the effective filing date of the invention to modify the teachings of Ishizuka.  The suggestion/motivation would be to provide viewers with an illusion of “real-time interaction”.
As to claim 12, see the rejection of claim 6.
As to claim 18, see the rejection of claim 6.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694. The examiner can normally be reached M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A KURIEN/Examiner, Art Unit 2421